Title: From Thomas Jefferson to Caspar Wistar, 21 June 1807
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                            
                            Washington June 21. 07.
                        
                        I have a grandson, the son of mr Randolph, now about 15. years of age, in whose education I take a lively
                            interest. his time has not hitherto been employed to the greatest advantage, a frequent change of tutors having prevented
                            the steady pursuit of any one plan. whether he possesses that lively imagination, usually called genius, I have not had
                            opportunities of knowing. but I think he has an observing mind & sound judgment. he is assiduous, orderly, & of the
                            most amiable temper & dispositions. as he will be at ease in point of property, his education is not directed to any
                            particular profession; but will embrace those sciences which give to retired life usefulness, ornament or amusement. I am
                            not a friend to placing young men in populous cities, because they acquire there habits & partialities which do not
                            contribute to the happiness of their afterlife. but there are particular branches of science which are not so
                            advantageously taught any where else in the US. as in Philadelphia. the garden at the Woodlands for Botany, mr Peale’s
                            Museum for Natural history, your Medical school for anatomy, and the able Professors in all of them, give advantages not
                            to be found elsewhere. we propose therefore to send him to Philadelphia to attend the schools of Botany, Natural history,
                            Anatomy, & perhaps Surgery; but not of Medecine.    and why not of Medicine, you will ask? being led to the subject, I will
                            avail myself of the occasion to express my opinions on that science, and the extent of my Medical creed. but, to finish
                            first with respect to my grandson, I will state the favor I ask of you, & which is the object of this letter. having
                            been born & brought up in a mountainous & healthy country, we should be unwilling he should go to Philadelphia till the
                            autumnal diseases cease. it is important therefore for us to know at what periods, after that, the courses of lectures in
                            Natural history, Botany, Chemistry, Anatomy, & Surgery, begin & end, and what days or hours they occupy? the object of
                            this is that we may be able so to marshal his pursuits as to bring their accomplishment within the shortest space
                            practicable. I shall write to Doctr. Barton for information as to the courses of Natural history & Botany, but not
                            having a sufficient acquaintance with the professors of chemistry & surgery, if you can add the information respecting
                            their schools to that of your own, I shall be much obliged to you. what too are the usual terms of boarding? what the
                            compensations to the professors? and can you give me a conjectural estimate of other necessary expences? in these we do
                            not propose to indulge him beyond what is necessary, decent, & usual, because all beyond that leads to dissipation &
                            idleness, to which, at present, he has no propensities.   I think mr Peale has not been in the practice of recieving a
                            boarder. his house & family would, of themselves, be a school of virtue & instruction, & hours of leisure there
                            would be as improving as busy ones elsewhere. but I say this only on the possibility of so desirable a location of him,
                            and not with the wish that the thought should become known to mr Peale, unless some former precedent should justify it’s
                            suggestion to him.   I am laying a heavy tax on your busy time, but I think your goodness will pardon it in consideration of
                            it’s bearing on my happiness.
                        This subject dismissed, I may now take up that which it led to, and further tax your patience with unlearned
                            views of medecine, which, as in most cases, are perhaps the more confident in proportion as they are less enlightened.
                        We know, from what we see & feel, that the animal body, is, in it’s organs & functions, subject to
                            derangement, inducing pain, & tending to it’s destruction. in this disordered state we observe nature providing for the
                            reestablishment of order by exciting some salutary evacuation of the morbific matter, or by some other operation which
                            escapes our imperfect senses and researches. she brings on a crisis by stools, vomiting, sweat, urine, expectoration,
                            bleeding &c. which for the most part ends in the restoration of healthy action. 
                  Experience has taught us also that
                            there are certain substances, by which, applied to the living body internally or externally, we can at will produce these
                            same evacuations, and thus do, in a short time, what nature would do but slowly, and do effectually, what perhaps she
                            would not have strength to accomplish. where then we have seen a disease, characterised by specific signs or phaenomena,
                            and relieved by a certain natural evacuation or process, whenever that disease recurs under the same appearances, we may
                            reasonably count on producing a solution of it, by the use of such substances as we have found produce the same evacuation
                            or movement. thus fulness of the stomach we can relieve by emetics, diseases of the bowels by purgatives, inflammatory cases
                            by bleeding, intermittents by the Peruvian bark, Syphilis by mercury, watchfulness by Opium &c. so far I bow to
                            the utility of medecine. it goes to the well defined forms of disease, & happily to those the most frequent.    but the disorders of the animal body, & the symptoms indicating them, are as various as the elements of
                            which the body is composed. the combinations too of these symptoms are so infinitely diversified that many associations of
                            them appear too rarely to establish a definite disease: and to an unknown disease there cannot be a known remedy. here
                            then the judicious, the moral, the humane physician should stop. having been so often a witness to the salutary efforts
                            which nature makes to reestablish the disordered functions, he should rather trust to their action than hazard the
                            interruption of that, and a greater derangement of the system, by conjectural experiments on a machine so complicated, &
                            so unknown, as the human body, & a subject so sacred as human life. or, if the appearance of doing something be
                            necessary to keep alive the hope & spirits of the patient, it should be of the most innocent character. one of the most
                            successful physicians I have ever known, has assured me that he used more of bread pills, drops of coloured water, &
                            powders of hiccory ashes, than of all other medecines put together. it was certainly a pious fraud. but the adventurous
                            physician goes on, & substitutes presumption for knolege. from the scanty field of what is known, he launches into the
                            boundless region of what is unknown. he establishes for his guide some fanciful theory of corpuscular attraction, of
                            chemical agency, of mechanical powers, of stimuli, of irritability accumulated, or exhausted, of depletion by the launcet
                            & repletion by mercury, or some other ingenious dream which lets him into all nature’s secrets at short hand. on the
                            principle which he thus assumes, he forms his table of Nosology, arrays his diseases into families, and extends his
                            curative treatment, by analogy, to all the cases he has thus arbitrarily marshalled together. I have lived myself to see
                            the disciples of Hoffman, Boerhave, Staalh, Cullen, Brown, succeed one another like the shifting figures of a magic
                            lanthern, & their fancies, like the dresses of the annual Doll-babies from Paris becoming, from their novelty, the vogue
                            of the day, and yielding to the next novelty their ephemeral favor. the patient treated on the fashionable theory sometimes gets
                            well in spite of the medecine. the medecine therefore restored him, & the young Doctor recieves new courage to proceed
                            in his bold experiments on the lives of his fellow creatures. I believe we may safely affirm that the inexperienced &
                            presumptuous band of Medical tyros let loose upon the world, destroys more of human life in one year, than all the Robin
                            hoods, Cartouches, & Macheaths do in a century. it is in this part of medecine that I wish to see a reform, an
                            abandonment of hypothesis for sober facts, the first degree of value set on clinical observation, and the lowest on
                            visionary theories. I would wish the young practitioner especially to have deeply impressed on his mind the real limits of
                            his art, & that when the state of his patient gets beyond these, his office is to be a watchful, but quiet spectator of
                            the operations of nature, giving them fair play by a well-regulated regimen, & by all the aid they can derive from the
                            excitement of good spirits & hope in the patient. I have no doubt that some diseases, not yet understood, may in time be
                            transferred to the table of those known. but, were I a Physician, I would rather leave the transfer to the slow hand of
                            accident, than hasten it by guilty experiments on those who put their lives into my hands. the only sure foundations of
                            medecine are an intimate knolege of the human body, and observation on the effects of medicinal substances on that. the
                            anatomical & clinical schools therefore are those in which the young physician should be formed. if he enters, with
                            innocence, that of the theory of medecine, it is scarcely possible he should come out untainted with error. his mind must
                            be strong indeed, if, rising above juvenile credulity, it can maintain a wise infidelity against the authority of his
                            instructors, & the bewitching delusions of their theories.—you see that I estimate justly that portion of instruction
                            which our medical students derive from your labours; &, associating with it one of the chairs which my old & able
                            friend Dr. Rush so honorably fills, I consider them as the two fundamental pillars of the edifice. indeed I have such an
                            opinion of the talents of the professors in the other branches which constitute the school of medecine with you, as to
                            hope & believe that it is from this side of the Atlantic that Europe, which has taught us so many other things, will at
                            length be led into sound principles in this branch of science, the most important of all others, being that to which we
                            commit the care of health & life.
                        I dare say that by this time you are sufficiently sensible that old heads as well as young, may sometimes
                            be charged with ignorance and presumption. the natural course of the human mind is certainly from credulity to scepticism:
                            and this is perhaps the most favorable apology I can make for venturing so far out of my depth, & to one too to whom the
                            strong as well as the weak points of this science are so familiar. but, having stumbled on the subject in my way, I wished
                            to give a confession of my faith to a friend, & the rather as I had, perhaps, at times, to him as well as others,
                            expressed my scepticism in medecine, without defining it’s extent, or foundation. at any rate it has permitted me, for a
                            moment, to abstract myself from the dry & dreary waste of politics, into which I have been impressed by the times on
                            which I happened, and to indulge in the rich fields of nature, where alone I should have served as a volunteer, if left to
                            my natural inclinations & partialities. I salute you at all times with affection & respect.
                        
                            Th: Jefferson
                            
                        
                    